COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

                                                   §
 EDUARDO SALAS RAEL,                                               No. 08-15-00063-CR
                                                   §
                               Appellant,                             Appeal from the
                                                   §
 v.                                                            Criminal District Court No. 3
                                                   §
 THE STATE OF TEXAS,                                             of Tarrant County, Texas
                                                   §
                               State.                                (TC# 1361158D)
                                                   §

                                              §
                                            ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time to file the brief
                                           '
until October 1, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                           '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

        It is further ORDERED that the Hon. Jack V. Strickland, the State’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before October 1, 2015.

        If the Appellant’s brief is not filed with this Court by October 1, 2015, this Court will find

it necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                  IT IS SO ORDERED this 21st day of September, 2015.

                                                                        PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.